                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:15-cv-102-FDW

HENRY FORD ADKINS,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
RICK JACKSON, et al.,                     )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 90), informing the Court that it has been unable to procure

a waiver of service of process for Defendant Herb Jackson.

       NC DPS has provided this Defendant’s full name as Herbert L. Jackson as well as his last

known address. The Clerk of Court is directed to notify the U.S. Marshal that Defendant Jackson

needs to be served with the summons and Amended Complaint in accordance with Rule 4 the

Federal Rules of Civil Procedure. If Defendant Jackson cannot be served at the addresses provided

by the NC DPS, the U.S. Marshal shall be responsible for locating his home addresses so that he

may be served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d),

“[t]he officers of the court shall issue and serve all process, and perform all duties in such cases”);

Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order that service be made by a

United States Marshal or deputy marshal or by a person specially appointed by the court. The court

must so order if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. §

1915….”). If the U.S. Marshal is unable to obtain service on Defendant Jackson, the U.S. Marshal

shall inform the Court of the reasonable attempts to obtain service. The U.S. Marshal shall not

                                                  1
              disclose Defendant’s home address to the pro se incarcerated Plaintiff and shall file any document

              containing such addresses under seal.

                       IT IS THEREFORE ORDERED that:

                       (1)   The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

                             Defendant Jackson. If the U.S. Marshal is unable to obtain service on Defendant

                             Jackson, the U.S. Marshal shall inform the Court of the reasonable attempts to

                             obtain service.

                       (2)   The Clerk is respectfully instructed to substitute Herbert L. Jackson for “Herb

                             Jackson” as a party.

                       (2)   The Clerk is respectfully instructed to mail a copy of the Amended Complaint,

                             (Doc. No. 24), the Sealed Notice containing Defendant’s last known addresses,

                             (Doc. No. 90), and this Order to the U.S. Marshal.



Signed: October 29, 2018




                                                              2
